Exhibit 10.21

Final 6/1/07

FIRST ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT

This First Addendum dated and effective as of June 1, 2007 (the “Addendum”) is
made to the Administrative Services Agreement dated as of November 22, 2006 (the
“Agreement”) by and between GMAC Mortgage, LLC (the “Affiliate”), a Delaware
limited liability company, and GMAC Bank on behalf of itself and its
subsidiaries, GMACB Asset Management Corp. and GMAC Wholesale Mortgage Corp (the
“Bank” or “GMACB”), a Utah industrial bank.

Explanatory Statement

1. The Affiliate and the Bank wish to amend the Agreement to provide additional
terms and conditions governing the Affiliate’s performance of Services on behalf
of the Bank.

2. It is the intent of the Bank and the Affiliate that this Addendum comply with
the requirements of Sections 23A and 23B of the Federal Reserve Act and the
Federal Reserve Board’s Regulation W.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. The capitalized terms used herein, unless otherwise defined, shall have the
meanings set forth in the Agreement.

2. Sub-section 1.1 of the Agreement is hereby amended and restated in its
entirety as follows:

1.1 Applicable Requirements. Applicable Requirements means (a) all federal,
state and local legal and regulatory requirements (including statutes, rules,
regulations and ordinances) applicable to the Bank, (b) all other requirements
and guidelines of FDIC, the Utah Department of Financial Institutions, and any
other governmental body or officer having jurisdiction over the Bank, (c) all
judicial and administrative judgments, orders, stipulations, awards, writs, and
injunctions applicable to the Bank, (d) the Bank’s Affiliate Transaction Policy,
as it may be amended from time to time.

3. Sub-section 6.3 of the Agreement is hereby amended and restated in its
entirety as follows:

6.3 Information and Reports; Cooperation in Audits, Reviews and Inspections. The
Affiliate shall prepare and deliver to the Bank, regularly and on a timely
basis, such information and reports as the Bank shall reasonably request or
require from time to time regarding any and all aspects of the Services. The
Affiliate shall cooperate with the Bank and its accountants, auditors, fidelity
and deposit insurance underwriters, and federal and state regulators and other
similar parties in conducting such audits, reviews and inspections of the
Services as the Bank and such parties shall reasonably require from time to
time. Such cooperation shall include providing access upon reasonable notice to
books, records, management, and physical locations of the Affiliate that pertain
to the implementation of this Agreement.

4. Section 14 of the Agreement is hereby amended and supplemented by the
insertion of the following sub-section 14.16:

14.16 Incorporation of Exhibits; Exhibits attached hereto shall be incorporated
herein and shall be understood to be a part hereof as though included in the
body of this Agreement.



--------------------------------------------------------------------------------

5. Exhibit A to the Agreement is hereby amended and replaced in its entirety by
the Schedule of Services attached as Exhibit A hereto.

6. Exhibit B to the Agreement is hereby deleted.

7. Any conflict between the provisions of this Addendum and those of the
Agreement shall be resolved in favor of the provisions of this Addendum. Except
as expressly set forth in this Addendum, no modification of the Agreement is
made or intended to be made by this Addendum, and the Agreement, as amended by
this Addendum, is confirmed and reaffirmed by the Affiliate and the Bank and
shall be and remain in full force and effect.

IN WITNESS WHEREOF, each of the undersigned parties to this Addendum has caused
this Addendum to be duly executed in its name by one of its duly authorized
officers or members, all as of the date first above written.

 

ATTEST:     GMAC Mortgage, LLC

 

    By:  

/s/ David Bricker

    Its: CFO ATTEST:     GMAC BANK

 

    By:  

/s/ Robert E. Groody

    Its: Chief Mortgage Accountant

 

2



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE OF SERVICES AND FACILITIES TO BE PROVIDED BY GMACM

GMACM shall be responsible for providing the following Services to GMAC Bank:

 

(1) Human Resources/Payroll

(A) Provide and/or facilitate payroll services for GMAC Bank, including
maintenance of human resources and payroll systems, payroll processing,
transmission of payroll interface file to accounting, payroll tax withholding
and remittance, W-2 processing and filing;

(B) In connection with the employees referred to in clause (A) above, prepare
and file, or cause to be prepared and filed, all federal, state and local
payroll and wage tax returns and such reports and documents, make such payments
and perform all other acts, as may be necessary or proper to comply with the
terms and conditions of the Social Security, unemployment, workers’ compensation
and all other applicable laws, ordinances and regulations of each jurisdiction
in which they may be employed, except that the Bank will be responsible for
filing all appropriate EEO-1 reports regarding the employees of GMAC Bank, and
GMACM agrees to provide any necessary information from its payroll system to
assist with said reports;

(C) Administer all benefits provided to employees and provide other human
resources services, including, without limitation, administering and approving
any compensation or benefit payments, establishing and administering personnel
policies, providing employee relations services, providing training services;
and

(D) Provide staffing resources to attract, interview and hire new employees of
GMAC Bank, including, without limitation, approving new employees’ compensation.

 

  •  

PRICING TERMS:

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.



--------------------------------------------------------------------------------

(2) Information Technology.

A. Provide internal information technology services to GMAC Bank necessary for
the operation of its business and, in connection therewith, purchase and
maintain computer hardware, software, databases and all computer networks
necessary to permit GMAC Bank to conduct its activities in a professional manner
and service its clients and others with whom it may deal. GMACM represents and
warrants to GMAC Bank that all of the data and other information obtained by
GMAC Bank from its clients or others with whom it deals shall be held in strict
trust and confidence and shall only be accessible by persons engaged in the
operation of GMAC Bank’s business, unless otherwise specifically consented to in
writing by GMAC Bank. GMACM acknowledges that a high level of confidentiality is
necessary in order for GMAC Bank to compete effectively for clients and to have
its reports acceptable to financial institutions and others for whom they are
intended. GMACM will, therefore, secure such information and data within GMAC
Bank’s information system so that it will not be accessible by unauthorized
persons.

B. GMAC BANK INFORMATION TECHNOLOGY INFRASTRUCTURE OPERATIONS SERVICE AGREEMENT

GMAC Bank IT infrastructure operations are governed by a specific service
agreement.

See attachment II for detailed terms and conditions.



--------------------------------------------------------------------------------

C. Provide services of a qualified Chief Information Officer (“CIO”) and
necessary support staffing to the Bank to serve as part of senior management,
reporting directly to the President with matrix reporting roles within the
GMACM/GMAC Residential IT organization. The CIO is responsible for bridging
business needs and information technology, including working with the business
to define their needs and provide cost-effective solutions. The CIO’s
responsibilities include but are not limited to the following :

1) Providing strategic information technology direction and solutions to
business partners in support of revenue generation, diversification, retention,
and key bank programs and goals.

2) Working closely with the business leadership to define long term information
technology vision.

3) Developing a comprehensive strategy for management information needs,
including new systems solutions or major improvements to existing application
systems, and related hardware acquisition and integration.

4) Directing all IT related strategic and tactical planning and systems
implementation activities associated with the business.

5) Establishing, monitoring and enforcing policies and procedure direction,
technical standards, methodologies, and priorities.

6) Working with GMACR finance and senior GMACR managers to develop appropriate
cost allocations models, IT software development budgets, and cost reductions.

7) Managing IT vendor relationships.

8) Managing, planning and implementing applications development efforts
including new and legacy systems, enhancements and maintenance.

9) Overseeing business requirement analysis and implementation, managing
priorities, and ensuring standards of excellence and user satisfaction.

10) Providing cutting edge and relevant technology expertise for business
development purposes to ensure a competitive edge.

11) Providing strategic and tactical planning, development, evaluation, and
coordination of the information technology applications



--------------------------------------------------------------------------------

D. Information Security Program and Policy.

See Attachments III for complete Information Security Program and Policy

 

  •  

IT PRICING TERMS :

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.



--------------------------------------------------------------------------------

(3) Finance/General.

Maintain appropriate records of all GMAC Bank activities hereunder and make such
records available for inspection by the Bank, by counsel, regulators, auditors
and authorized agents of GMAC Bank, upon prior written notice at any time during
normal business hours. Consult with GMAC Bank and furnish advice and
recommendations with respect to Generally Accepted Accounting
Principles/Financial Reporting issues.

(A) Accounting Information Systems (AIS). Daily monitoring of transaction feeds
to General Ledger system. General Ledger system use, maintenance and user
support. Ad hoc report preparation and testing as requested by GMAC Bank.

(B) Accounts Payable. Pay all authorized bills and charges incurred by GMAC Bank
in the operation of its business, Invoice imaging and retrieval, 1099
processing, positive pay file procedures, vendor file maintenance and customer
service related to all.

(C) Default. Preparation of OTS Schedules VA and PD quarterly, classification of
assets, delinquency reporting, adequacy of loan loss reserves, other analysis
and reporting as requested. Provide support for regulatory examinations and
Audits. Provide support to GMAC Bank officers and staff for financial
forecasting of credit loss and delinquency trends.

(D) Enterprise Reporting Accounting. Preparation of reconciliation for the
following products in accordance with generally accepted accounting principles:
Home equity Loans, Home Equity Lines, Home Equity Purchase Premium general
accounts and Accrued Interest Receivable. Research and clearing of
reconciliation items via journal entry.

(E) Fixed Assets. Load Fixed Assets to the system, perform Fixed Asset Reporting
and monthly file maintenance and processing of journal entries.

(F) Lending Accounting. In accordance with generally accepted accounting
principles, provide daily processing of loans purchased and sold by GMAC Bank as
well as preparation of all necessary journal entries to record these
transactions. Identification of loans on Bank’s balance sheet for elimination
entries. Preparation of journal entries to record loan activity not related to
sales or purchases.

(G) Tax. Prepare for execution, cause to be filed and pay such income,
franchise, personal property or other tax returns and filings of GMAC Bank as
shall be required to be filed by applicable law and/or as governed by agreements
with affiliates. Provide tax planning advice where applicable and prepare tax
accrual information as necessary to satisfy quarterly and annual estimated
payments.

PRICING TERMS :

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.



--------------------------------------------------------------------------------

(4) Treasury.

Provide daily cash and treasury management services as directed by GMAC Bank
Treasurer, including daily reserve calculations, loan funding and wire activity
as required by GMAC Bank in the operation of its business; Accurately record and
report the cash position and results of GMAC Bank to Bank management. Provide
short, medium and long term cash forecasting for three-year business model, as
required by GMAC Bank ALCO. Provide necessary information required to complete
quarterly thrift financial report. Assist/advise in interest rate risk analysis
as required by OTS TB 13A; assist in analyzing results with Bank Treasury to
ensure compliance with GMAC Bank’s Asset/Liability Committee guidelines.

 

  •  

PRICING TERMS :

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.



--------------------------------------------------------------------------------

(5) Capital Markets.

 

  (A) Where requested by GMAC Bank, assist in the development and introduction
of new loan products/programs;

 

  (B) At the direction of GMAC Bank, execute trades into the secondary market,
maintain relations with brokerage firms, investment bankers, government agencies
and all other customer relationships as required;

 

  (C) At the direction of GMAC Bank (which direction shall be given within a
reasonable timeframe), negotiate terms for sale/purchase of mortgage loans on
behalf of GMAC Bank with investors, correspondents and/or brokers, as
applicable;

 

  (D) Pursuant to GMAC Bank’s risk management policies, advise GMAC Bank as to
the execution of hedging agreements; monitor and manage the market risk exposure
associated with decline in interest rates and “fallout” risk associated with
GMAC Bank’s mortgage loan programs mutually agreed upon between GMAC Bank and
GMAC Mortgage;

 

  (E) At GMAC’s Bank’s direction (which direction shall be given within a
reasonable timeframe to meet bond Market Association (BMA) deadlines), create
Agency pools using best execution model and deliver pools and settle pools
according to BMA calendar;

 

  (F) Develop and distribute pool/transaction funding detail, sales reports and
wire advises to Finance to record transactions.

 

  (G) GMAC Mortgage to sell and deliver non-conforming loans on behalf of GMAC
Bank (e.g. CRA, home equity) to third-party custodian or whole loan investor.

 

  (H) Obtain market price quotation for Home Equity securitizations from
investment bankers/dealers to support compliance with 23B within thirty
(30) days of trade execution.

PRICING TERMS:

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.

 

(6) Quality Control – Credit

On a monthly basis Quality Control selects a sample of loans to audit from the
total population of funded loans from the previous month for each origination
channel. Agency guidelines require a formal post-closing Quality Control process
and are satisfied with either a random 10% or a statistical sampling
methodology. GMAC Mortgage Quality Control employs a statistical sampling model
that provides a 95% confidence level that findings inferred to the overall
population are accurate to a 2% margin of error over a 12-month period. In
addition to the statistical sample, Quality Control makes additional targeted
discretionary loan selections to address identified trends or other high risk
areas. Quality Control will include a targeted discretionary sample of loans
sold to GMAC bank within the overall sample of loans for each origination
channel.

Technology – Quality Control employs an audit software application to sample
loans, record and track findings, and report audit results. Cogent Economics
Audit Software, marketed by Cogent Economics. meets the requirements for
statistical sampling.

Audit Procedures – Closed loan post-funding review- performed by Quality Control
tests each audited file for compliance with investor and company loan programs,
underwriting guidelines and policies and procedures as well as fraud detection.
Pre-funded review- performed by Quality Control tests the above.on a targeted
selection of loans prior to funding. Cogent software records, tracks, and
reports audit results.



--------------------------------------------------------------------------------

Audit Exception Follow Up – On a weekly basis, Quality Control reports
significant audit findings to the appropriate origination channels for feedback
and follow up. All business units typically have 30 days to respond (or until
end of audit period which is generally 20 business days) to the findings. Once
responses are received, they are evaluated with any resolved items being noted.
Audit findings with no response after 30 days are considered as concurrence with
the findings.

Reporting – Quality Control issues monthly management reports to report overall
audit results for each origination channel within 60 days of the end of a
production month. Quality Control will prepare a special report for GMAC Bank to
report findings from all origination channel audits of loans sold to GMAC Bank.

Record Retention – Quality Control maintains audit work papers for two years
following the completion of an audit. Management reports are maintained
indefinitely.



--------------------------------------------------------------------------------

Timing – Pre-funded audits reports will be provided by the 15 th of the
following month; Quality Control typically conducts post-funded new loan
production audits on the following time frame:

 

Segment

  

Audit Procedure

  

Timing

  

Time Line

1    Capture funded loan data, analyze funded loan data and select audit
samples.    3 working days following close of month    3rd day 2    Order and
receive selected loan files from Records Management.    4 to 40 working days to
receive requested files    4th day to start, 45thth day to complete 3    Prepare
and audit selected loans    File audits completed within 45 days of the close of
the month. Audit period consists of 20 working days    15th day - 45th day 4   
Compile, review and finalize findings including any feedback or response from
channel.    16th day - 55th day    55th day 5    Prepare final report and
distribute to channels and Bank management    5 days    60th day 6    Management
response due back to Quality Control    30 days    90th day

 

  •  

PRICING TERMS:

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.

 

(7) Quality Control – Compliance

On a monthly basis Compliance Audit & Testing (CAT) selects a sample of loans to
audit from the total population of funded loans from the previous month for each
origination channel. CAT employs a statistical sampling model that provides a
95% confidence level that findings inferred to the overall population are
accurate to a 2% margin of error over a 12-month period. In addition to the
statistical sample, CAT makes additional targeted discretionary loan selections
to address identified trends or other high risk areas. CAT will include a
targeted discretionary sample of loans sold to GMAC bank within the overall
sample of loans for each origination channel.

Technology – CAT employs an audit software application to sample loans, record
and track findings, and report audit results. Cogent Economics Audit Software,
marketed by Cogent Economics, meets the requirements for statistical sampling,
result tracking and reporting for loans tested by the US Residential Finance
Group located in Horsham, PA. Loans tested, tracked and reported by the audit
team in Minneapolis, MN utilize an MS Access database.

Audit Procedures – Closed loan post-funding review, performed by CAT, includes
testing for completeness, accuracy, and validity of the compliance documentation
and data and accuracy of information relied upon throughout the transaction of
the loan. Processes and controls are tested during audit period with any
identified gaps noted for management response and action plan identification.
The Compliance testing processes used to confirm first and second mortgages are
in compliance with all federal and state laws and regulations, including any
applicable agency or investor requirements, policies and procedures as well as
fraud detection.



--------------------------------------------------------------------------------

Audit Exception Follow Up – On a weekly basis, CAT reports significant audit
findings to the appropriate origination channels for feedback and follow up. All
business units typically have 30 days to respond (or until end of audit period
which is generally 20 business days) to the findings. Once responses are
received, they are evaluated with any resolved items being noted. Audit findings
with no response after 30 days are considered as concurrence with the findings.

Reporting – CAT issues monthly management reports to report overall audit
results for each origination channel within 60 days of the end of a production
month. CAT will prepare a special report for GMAC Bank to report findings from
all origination channel audits of loans sold to GMAC Bank.

Record Retention – Quality Control maintains audit work papers for a minimum of
two years following the completion of an audit. Management reports are
maintained indefinitely.

Timing – CAT typically conducts post-funded new loan production audits on the
following time frame:

 

Segment

  

Audit Procedure

  

Timing

  

Time Line

(respective to loan
close)

1    Capture funded loan data, analyze funded loan data and select audit
samples.    3 working days following close of month    3rd day 2    Order and
receive selected loan files from Records Management.    4 to 20 business days
(following loan close) to receive requested files    4th - 45th day 3    Prepare
and audit selected loans    Audits completed within 45 days of the close. Audit
period consists of approximately 20 business days    15th day - 45th day 4   
Compile, review and finalize findings including any feedback or response from
channel.    16th day - 55th day    55th day 5    Perform root cause analysis.
Discuss root cause and preliminary result findings with BURMs.    Root cause
starts approximately the 16th day - 55th day Allowing a maximum of one week
after all final feedback received from the origination channels    55th day 7   
Prepare final report and distribute to channels and Bank management    60th day;
allowing 5 days for report preparation    65th day 8    Management response due
back    30 days following final report disbursement    90th day

 

  •  

PRICING TERMS:

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.



--------------------------------------------------------------------------------

(8) Strategic Sourcing & Procurement; Corporate Real Estate; and Corporate
Security Services.

Strategic Sourcing & Procurement:

Services can be broken out into two distinct process types, Transaction
Processing and Competitive Events. Where requested by GMAC Bank, purchase of
goods and services, negotiate contracts or licenses, interact with vendors and
others as may be necessary or required by GMAC Bank from time to time, subject,
however, to the specific instructions or controls imposed by GMAC Bank.

(A) Transaction Processing is the requisitioning, ordering and fulfilling needs
for goods and services of a recurring nature, including items such as PC’s and
office supplies.

(B) Competitive Events are requests for goods and/or services, which require
extensive effort to prepare business requirements and negotiate contract
provisions, including pricing and compliance. Where requested by the Bank,
Strategic Sourcing and/or Corporate Real Estate shall negotiate contracts,
leases and other facility management requirements, deal with vendors, landlords
and others as may be necessary or required by the Bank from time to time, or
desirable for the conduct of its business, subject, however, to the specific
instructions or controls imposed from time to time by the Bank.

Corporate Real Estate:

(A) Provide all necessary services for the management of the Bank’s facilities
in compliance with the tenant’s obligations under any leases to which the Bank
is a party.

(B) Provide oversight to the Bank’s business continuity program, including, but
not limited to: planning, documenting, testing and implementing contingency
plans

(C) Provide tenant services that relate to maintaining the office buildings
occupied by Bank associates at locations including, but not limited to below.
Tenant services include space planning and design, construction management,
guard service 24x7, as required by the Bank, building repair and maintenance,
janitorial services, equipment repair and maintenance, and equipment and
furniture expense.

 

  Facility Locations :   4 Walnut Grove Drive, Horsham PA     100 Witmer Drive,
Horsham PA

(D) Provide on and off-site storage, record retention, record retrieval and
imaging capabilities for GMAC Bank records. Ensure that record retention is in
accordance with OTS guidelines.

Corporate Security:

 

  A. Provide services of a qualified Security Officer (“SO”) and necessary
support staffing to the Bank to support senior management in a matrix reporting
role within the GMAC organization. The SO’s responsibilities include but are not
limited to the following :

 

  •  

Investigation services for Suspicious Activity Reporting (“SAR’s”)



--------------------------------------------------------------------------------

  •  

Coordination with applicable Federal , State and local law enforcement officials
as necessary.

 

  •  

Direction Definition, maintaining, monitoring, supporting, and measuring the
overall effectiveness of the security program and activities.

 

  •  

Ensure that adequate physical and access control security measures exist to
protect the Bank’s associates and assets.

 

  •  

PRICING TERMS:

Strategic Sourcing & Procurement:

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.

 

  1. -only Competitive Events.

Corporate Real Estate:

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.

Corporate Security:

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.



--------------------------------------------------------------------------------

(9) Legal.

 

  (A) Where requested by GMAC Bank, provide legal analysis and support as may be
necessary or required by GMAC Bank from time to time

 

  (B) Inform and instruct Bank management regarding changes in laws and
regulations affecting GMAC Bank;

 

  (C) Assist GMAC Bank in its corporate governance process; and

 

  (D) Retain and manage outside counsel as appropriate to conduct litigation
and/or provide assistance in other specialized matters.

 

  •  

PRICING TERMS:

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.



--------------------------------------------------------------------------------

(10) Risk Assessment & Assurance (RA&A).

GMAC Residential and its subsidiaries utilize a risk management process named
Risk Assessment & Assurance {“RA&A”}. The objectives of the RA&A function are to
document, evaluate and rate operational and compliance risks and develop action
plans to close any identified control gaps. RA&A is also responsible for
monitoring and reporting the SOX requirements .

The RA&A process reports to the Bank’s Risk Committee for corporate governance
support for it’s process. The Risk Committee is comprised of a cross-functional
group of senior and mid-level managers from various business units empowered to
evaluate the adequacy of the departmental risk reviews and risk ratings to
insure safety, soundness and compliance of each department under review.

Services to be performed by RA&A

 

(A) The RA&A Department, with approval by the Bank’s Risk Committee, will
identify the assessable unit universe based on a risk model that addresses
various factors affecting the bank’s individual business units, such as
complexity, regulatory oversight, date and rating of last assessment, etc. This
assessable unit universe is then used as the basis for the allocation of RA&A
resources based on overall risk ratings.

 

(B) Work with the Risk Liaison to complete a departments individual Risk
Assessment

 

(C) Identify and document the key risks, controls, gaps and actions plans
revealed through the Risk Assessment or Assurance in the Detailed Matrix

 

(D) Develop control testing and documentation standards to meet SOX
requirements.

 

(E) Conduct follow-up reviews on semi-annual or annual basis as determined by
risk ratings.

 

(F) Provide a quarterly Operations Risk Management Scorecard evaluating the
level of operational and compliance risk for the Bank.

 

(G) Assist in development and tracking of key risk metrics.

 

(H) Create action plans, if appropriate to establish or improve controls.

 

(I) Track and provide monthly report of all RA&A action plans, Internal and
External audit findings and other risk related pending matters. Action plans
associated with self-testing will be reported if risks are significant or are
dependant on IT or another department.

 

(J) Thereafter, RA&A will provide and update to the Bank Risk Committee
regarding the status of the completion of any outstanding action plans. (The
report is also presented to GMAC Residential’s Executive Committee. The Director
of RA&A also reports to the Executive Committee on a quarterly basis to discuss
progress and material risk related matters.)

 

(K) Prepare an Executive Summary of the results of the Risk Assessment to be
presented to the Risk Committee by the Risk Liaison.

 

(L) RA&A will develop a schedule of Assessment or Assurances to be used by Risk
Committee to set up scheduled meetings.

PRICING TERMS:

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.



--------------------------------------------------------------------------------

(11) Credit Policy

 

  (A) Create/update product summary matrices;

 

  (B) With the Bank’s consensus, author memos relating to all guideline and/or
Agency changes and updates.

 

  (C) Manage relationships with Agencies (Fannie, Freddie, VA, FHA) on credit
related issues

 

  (D) Submit bank underwriters for FHA/VA underwriting designations;

 

  (E) Provide updates to policy and procedures for all credit related issues;

 

  (F) Maintain underwriting manuals for all product types;

 

  (G) Provide support on loan level underwriting questions; and

 

  (H) Other miscellaneous functions necessary to support and complete the
lending process.

PRICING TERMS:

All services identified above shall be provided to GMAC Bank and its
subsidiaries at no charge.